Citation Nr: 0307550	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to March 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, denying claims of entitlement to 
service connection for back and left knee disorders, and for 
migraine headaches.  The Board remanded these issues in 
August 1999. 

In December 2000, the Board denied entitlement to service 
connection for a left knee disorder, and again remanded that 
potion of the appeal as to the claims for service connection 
for a back disorder and headaches.  Following the RO's 
completion of the requested actions, the case has once again 
been returned to the Board for further review.  

During the course of a VA medical examination in November 
2002, the veteran stated that she had recently been diagnosed 
as having fibromyalgia.  To the extent that the veteran is 
attempting to initiate a claim for service connection for 
fibromyalgia, such issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Neither a back disorder, nor migraine headaches, are 
shown to have unequivocally existed prior to the veteran's 
entrance onto active duty in March 1985 or to have originated 
during the period of military service that followed.

2.  Arthritis of the back is not shown to have been present 
within the one-year period following the veteran's discharge 
from service in March 1988.

3.  No medical professional links either the veteran's back 
disorder or migraine headaches to her period of military 
service or any event thereof.


CONCLUSION OF LAW

Neither a back disorder, nor migraine headaches, were 
incurred in or aggravated by military service, nor may 
arthritis of the back be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board in 
August 1999 and December 2000, with the August 1999 remand 
being precipitated by the veteran's request for a travel 
board hearing, which has since been withdrawn.  The reasons 
prompting entry by the Board of its December 2000 remand were 
the absence of the veteran's service medical records, the 
need for actions to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and the necessity of obtaining 
VA medical examinations followed by readjudication of the 
claims in question.  In order to locate the veteran's service 
medical records, the RO, as requested, contacted both the 
National Personnel Records Center and the Ireland Army 
Community Hospital to request that searches be made for the 
records at issue.  Those searches were requested to be made 
under the veteran's various surnames, based on a surname 
change during her period of service, as well as on the basis 
that, following her discharge, she continued to receive 
treatment at service department facilities as a dependent 
spouse of a serviceman on active duty.  In addition, a search 
on the basis of the veteran's postservice employment at 
Ireland Army Community Hospital was sought.  Unfortunately, 
however, each source contacted by the RO was unable to supply 
any additional service medical records of the veteran or any 
other information tending to indicate their availability 
through alternate sources.  It is noted as well that the RO 
compiled a chronology of events regarding the aforementioned 
searches, which led to the RO's formal finding in October 
2002 that the veteran's service medical records were 
unavailable.  Notice to the veteran of the foregoing was 
provided to her later in October 2002.  As every possible 
avenue has been pursued in an effort to locate the veteran's 
service medical records, the Board finds that it is 
reasonably certain that such records do not exist and that 
further efforts to obtain them would be futile.  Indeed, in 
August 1997 correspondence the veteran herself believed that 
it was safe to say that her records were not available. 

Regarding the RO's compliance with the other terms of the 
remand, the undersigned notes that the veteran was contacted 
in January 2001 for the purpose of requesting that she submit 
or identify any additional evidence in support of the claims 
in question.  While it is evident that the veteran did not 
directly respond to the January 2001 correspondence, many 
additional records of postservice treatment were thereafter 
submitted by or on her behalf for review by VA.  Also, 
pursuant to the remand, the veteran was afforded VA medical 
examinations in October and November 2002, findings from 
which are responsive to the Board's queries, and such was 
followed by readjudication of the claims in question.  

It is noted that the veteran's representative argues that the 
neurological examination in November 2002 was inadequate in 
that it was not performed by a physician, but a physician's 
assistant.  However, the Board did not specifically request 
that such examination be accomplished by a physician and the 
Board knows of no authority requiring that VA examinations be 
conducted solely by physicians or other authority rendering 
incompetent the opinions of a physician's assistant.

It is also noteworthy that the VCAA was signed into law 
during the pendency of this claim in November 2000.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and VA has issued regulations implementing the 
VCAA; specifically, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to the issues in question.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, the Board referenced the existence of the VCAA 
in its December 2000 remand, and the RO notified the claimant 
through its letter of April 2001 of the VCAA and its impact 
on her pending claims for service connection for a back 
disorder and migraine headaches.  By such documents, the 
veteran was also advised of the evidence necessary to 
substantiate her claims and that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
She was also advised that it was her responsibility to either 
send medical treatment records from her private physicians 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for her.  Based on the foregoing, the duties to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence have 
been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records could not be obtained 
despite multiple attempts to do so and she was made aware by 
means of a letter, dated in October 2002, of the RO's efforts 
in that regard.  No VA treatment records are shown to exist, 
and to the extent that the veteran has provided complete 
authorizations, her private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Several 
recent VA medical examinations have been afforded the veteran 
and no further VA examination is found to be needed.  The 
appellant, too, has been asked to advise VA if there were any 
other information or evidence she considered relevant to her 
claim or that VA could help her by getting that evidence.  
She was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records and the VA's duty to assist obligation have 
been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

As all of actions sought by the Board in December 2000 have 
been completed, no Stegall violation is shown.  As such, the 
Board may herein address the merits of the questions 
presented.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

The record does not indicate, nor does the veteran so 
contend, that she engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

The veteran's Department of Defense Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that her 
military duties encompassed those associated with that of a 
petroleum supply specialist.  In oral and written statements, 
including her sworn testimony before the RO's hearing officer 
in February 2000, the veteran contended that she developed 
severe migraine headaches during basic training in 1985 and 
that medical assistance was sought therefor then, and later 
when her headaches were somewhat less intense.  Following her 
discharge from service, she alleged that her migraine 
headaches persisted and occurred approximately three times 
monthly.  Regarding her claimed back disorder, the veteran 
averred that her back problems began during an in-service 
pregnancy, during which she was told by her physician that 
the fetus was situated on her sciatic nerve.  Following the 
delivery of her baby, her back problems were noted to 
continue, despite physical therapy and cortisone injections.

As noted above, the vast majority of service medical records 
of the veteran are unavailable for review.  The only 
available records include a Health Questionnaire for Dental 
Treatment, wherein the veteran reported, at a time in which 
she was five months pregnant in October 1987, that she was 
having frequent headaches.  The only other available record 
is a physical profile authorizing limited duty due to her 
pregnancy.  

Following service, the veteran was in receipt of medical 
care, beginning in 1989, for complaints of hip pain, and, 
thereafter, for bilateral hip and buttock pain.  Initial 
assessments included right hip and ischial bursitis, left 
sacroiliac joint dysfunction, myositis, and fibromyalgia with 
a large functional overlay.  In April 1990, treatment was 
sought for complaints of headaches, among others; a diagnosis 
of sinusitis was recorded.  In April 1991, complaints of low 
back and abdominal pain, with pain on urination and with 
increased frequency of urination, yielded impressions of an 
urinary tract infection and rule out pyelonephritis.  X-rays 
in April 1993 showed a normal dorsal and lumbar spine, except 
for minimal scoliosis in the dorsolumbar area.  

When seen in December 1993, the veteran reported that she had 
been suffering from low back pain since 1985; the assessment, 
based on physical examination and X-rays, was of low back 
pain with a retrolisthesis of L-5 to the sacrum.  Other X-
rays of the low back, a bone scan of the dorsal and lumbar 
spine, and computed axial tomography of the lumbar spine, 
also in 1993, were found to be normal.  Complaints of 
increasing low back pain in July 1994 culminated in a 
diagnosis of questionable sacroiliac dysfunction.  A 
diagnosis of migraine headaches was entered in August 1994, 
and treatment therefor continued in the years thereafter.  
Further low back complaints are documented in 1995 and 
thereafter, and in May 1996, a complaint of left cervical 
pain is indicated, with there being a showing of complaints 
of neck pain in years following.  

The veteran was afforded a VA medical examination in August 
1996, when she reported that her low back pain had originated 
in 1988 and that her migraine headaches had their onset when 
she was 18 years of age.  A motor vehicle accident in 1992 
was noted by the veteran to be causing cervical strain.  The 
pertinent diagnoses were migraine headaches, cervical strain, 
and a history of mild lumbar scoliosis per the patient.  

Pursuant to the Board's request, the veteran was afforded VA 
medical examinations during 2002.  A VA spine examination by 
a physician in October 2002 yielded a diagnosis of chronic 
mechanical low back pain, possibly involving the left 
sacroiliac joint.  In the opinion of the examining physician, 
the disorder appeared to have had its onset after her 
discharge from military service.  The examiner further 
commented that there was currently no record of the service 
onset of the veteran's back disorder, although it was stated 
that, if records could be produced showing an onset during 
service, then the examiner would consider the veteran to be 
service-connected.  Subsequent X-rays of the pelvis and 
lumbar spine were found to be normal, as set forth in an 
addendum to the examiner's report.

For purposes of evaluating the veteran's migraine headaches, 
the veteran underwent a VA neurological examination by a 
physician's assistant in November 2002.  The findings 
obtained led to entry of a diagnosis of migraine headaches.  
It was noted by the examiner that the definite etiology of 
the veteran's migraine headaches was unknown, as there were 
no service medical records to link the diagnosis or treatment 
of the veteran's chronic headaches to her military service.  
It was the examiner's opinion that it was not likely that the 
veteran's migraine headaches were incurred during military 
service, as it was only per the veteran's history that her 
headaches began in service.  

Notwithstanding the unfortunate absence of service medical 
records, the only evidence in support of the claim of 
entitlement to service connection for migraine headaches is a 
single in-service complaint on a dental questionnaire of 
frequent headaches and the testimony of the veteran as to the 
date of their onset.  While there is a showing of postservice 
medical care for migraines, migraines were not identified by 
clinical data until 1994.  More importantly, no medical 
professional specifically offers any finding or opinion 
linking migraine headaches to her period of military service 
or any event thereof.  In fact, the only medical professional 
to address the nexus question, the VA physician's assistant 
during 2002, concluded that it was not likely that the 
veteran's headaches were incurred in service.  While the 
veteran's testimony is not incredible, it is also noteworthy 
that she is not shown to have the required expertise or 
training so as to render her opinions regarding medical 
diagnosis or etiology as competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  That 
being the case, it is necessarily concluded that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for migraine headaches.  

Regarding the claim of entitlement to service connection for 
a back disorder, there is no showing of any back problem in 
service, although a variety of back or hip complaints are 
shown after service and in fairly close proximity to the 
veteran's discharge from service in 1988.  As well, the 
existence of an upper back disorder is indicated, beginning 
in 1996, in concert with the veteran's history of a neck 
injury in a motor vehicle accident some years prior.  In any 
event, only the veteran alleges that her back disorder 
originated in service, and her testimony relating thereto is 
not corroborated by any finding or opinion of any examining 
or treating medical professional.  No medical professional 
identifies a nexus between the veteran's back disorder and 
her period of service.  As with the headaches discussed 
above, the only medical professional to address the 
relationship between the veteran's back disability and her 
period of military service found no basis to conclude that 
the back disorder was service-connected.  Again, the veteran 
is not competent to offer medical opinion as to the date of 
onset of her back disorder.  Espiritu.  Based on the 
foregoing, the undersigned concludes that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule is not for application and the 
benefits sought on appeal must be denied.


ORDER

Service connection for a back disorder and migraine headaches 
is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

